EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner amended  is done in accordance is Applicant’s Amendments  filed 03/09/2018  

The application has been amended as follows: 
Please rewrite claims 1 and 5 as follows: 
 Claim 1. A partially or fully surface-enabled, metal ion-exchanging battery device comprising (a) a positive electrode (cathode), (b) a negative electrode (anode), (c) a porous separator disposed between said cathode and said anode, and (d) an electrolyte in physical contact with said cathode and said anode, wherein said electrolyte contains a metal ion that is exchanged between said cathode and said anode during an operation of said battery device and said metal comprises  gallium (Ga), indium (In), tin (Sn), lead (Pb), or bismuth (Bi), wherein at least one of said cathode and said anode contains therein a source of said metal ion prior to a first charge or a first discharge cycle of the battery device and at least the cathode comprises a functional material having a surface-borne metal ion-capturing functional group or a nano-structured material having a metal ion-storing surface in direct contact with said electrolyte to reversibly capture or store said metal ion during charge-discharge operations of said 
Claim 5. The battery device of claim 1, wherein said electrolyte comprises a metal ion salt of an alkali metal, alkaline-earth metal, transition metal, aluminum (Al), gallium (Ga), indium (In), tin (Sn), lead (Pb), or bismuth (Bi), and said metal ion salt is dissolved in an organic solvent.
Allowed Claims
Claims 1-14, 20-23 and 25-29 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727